Title: To Thomas Jefferson from Arthur S. Brockenbrough, 1 November 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
Nov: 1st 1825
I wish to get the ground immediately around the University surveyed in order to get the lots of the Professors & Hotel Keepers layed off to the best advantage, I can get some of the young gentlemen here (that understand surveying) to assist me if you will do me the favor of lending me your compass & chain they shall be taken particular care of,  and returned immediately after the work is performed. the arrangement of the lots I shall then lay before you—I shall want Perrys last deed to trace the line between him & the University on the south side as a part of the lots will extend back to that line—I wished to get the triangular piece of ground below the east Street or a small portion of it on ground rent at the lower end to put a store house on if it could be had the first time you pass up the road, you will discover a building on that ground would not mask the University buildings in the least. I am sir with the highest respect & esteem your faithfull &Most Obt SertA. S. Brockenbrough